                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH


CELTIG, LLC, a Tennessee limited liability company;
                                                       ORDER ADOPTING REPORTS
                     Plaintiff,                       AND RECOMMENDATIONS AND
v.                                                      FINDING DEFENDANTS IN
                                                           CIVIL CONTEMPT
AARON A. PATEY, an individual; EVERGREEN
STRATEGIES, LLC, a Nevada limited liability
company; PSD INTERNATIONAL, LLC, a Utah Case No. 2:17-cv-01086
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;      District Judge Jill N. Parrish

                     Defendants.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaimants,
v.

CELTIG, LLC, a Tennessee limited liability company;

                Counterclaim-Defendant.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaim and
                     Third-Party Plaintiffs,
v.

BRENT BENJAMIN WOODSON; PHILLIP COX;
MICHAEL GUNDERSON; DAVID NIELSON;
IMPEL SALES, LLC, a Utah Limited Liability
Company; and UTAH LAKE LEGACY COALITION
LLC, a Utah limited liability company;

                Third-Party Defendants.
         Plaintiff Celtig, LLC brought this lawsuit against Defendants Aaron Patey, Evergreen

Strategies, LLC, PSD International, LLC, and Relay Advanced Materials, Inc. (collectively

“Defendants”) seeking damages and declaratory relief for alleged breach of contract. ECF No. 17.

Defendants filed counterclaims against Plaintiff and third-party claims against two sets of Third-

Party Defendants: Utah Lake Legacy Coalition, LLC, Brent Benjamin Woodson, and David

Nielson (collectively “ULLC Third-Party Defendants”), and Impel Sales, LLC, Phillip Cox, and

Michael Gunderson (collectively “Impel Third-Party Defendants”). ECF No. 22. The court

referred this matter to Magistrate Judge Evelyn J. Furse pursuant to 28 U.S.C. § 636(b)(1)(A). ECF

No. 9.

         In November 2018, Defendants failed to appear at properly noticed depositions. ECF No.

109. Judge Furse ordered the parties to meet and confer regarding the amount of reasonable

attorneys’ fees due to the Third-Party Defendants because of the Defendants’ failure to appear for

the depositions. Id. On January 3, 2019, both ULLC Third-Party Defendants and Impel Third-

Party Defendants alleged that Defendants failed to meet and confer to discuss the amount of

reasonable attorneys’ fees. ECF Nos. 117, 118. Accordingly, ULLC Third-Party Defendants filed

a motion for $1,833.75 in attorney’s fees. ECF No. 117. And Impel Third-Party Defendants filed

a motion for $2,199 in attorney’s fees. ECF No. 118. Defendants did not file an opposition to the

Third-Party Defendants’ motions and, on January 18, 2019, Judge Furse ordered the Defendants

to pay the requested attorneys’ fees by February 18, 2019. ECF Nos. 122, 123.

         The parties subsequently rescheduled the Defendants’ depositions to be held on January 24

and January 25, 2019, but the Defendants again failed to appear. ECF No. 183. Instead, Defendants

filed a motion to dismiss and a motion for summary judgment. ECF Nos. 124, 125. On February

7, 2019, counsel for ULLC Third-Party Defendants sent an email to Defendants reminding them


                                                    2
of the upcoming deadline for paying the attorneys’ fees award. ECF No. 155–1. But Defendants

did not pay the attorneys’ fees within the thirty-day period. ECF Nos. 177, 178. On March 1, 2019,

and on March 4, 2019, Impel Third-Party Defendants and ULLC Third-Party Defendants filed

motions requesting that Judge Furse issue an order to show cause why Defendants should not be

held in civil contempt for violating the January 18, 2019 Order to pay attorneys’ fees. ECF Nos.

150, 155. Judge Furse issued the show cause orders. ECF Nos. 151, 156. On March 15, 2019, and

on March 19, 2019, Defendants responded to the show cause orders, asserting without any

supporting evidence that the attorneys’ fees have not been paid because Defendants have “no

money and no assets.” ECF Nos. 164 at 3, 165 at 3.

       After reviewing the parties’ briefing, Judge Furse issued two Reports and

Recommendations advising this court to grant in part the ULLC Third-Party Defendants’ and

Impel Third-Party Defendants’ motions and to hold Defendants in civil contempt. ECF Nos. 177,

178. Each report stated that the Third-Party Defendants had proven by clear and convincing

evidence that “a valid court order existed, that the defendant had knowledge of the order, and that

the defendant disobeyed the order.” Reliance Ins. Co. v. Mast Constr. Co., 159 F.3d 1311, 1315

(10th Cir. 1998) (internal citations and quotations omitted). Upon this showing, the burden shifted

to Defendants to show they “could not comply with [the order].” United States v. Ford, 514 F.3d

1047, 1051 (10th Cir. 2008). If inability to pay is the reason for non-compliance with a court order,

the Defendants “must come forward with evidence of [its] financial status.” White v. General

Motors Corp., 908 F.2d 675, 685 (10th Cir. 1990). Judge Furse found that the Defendants failed to

meet their burden of showing that it was impossible to comply with the order because they

“provided no evidence of their financial status.” ECF Nos. 177 at 7, 178 at 7. Accordingly, Judge

Furse recommended holding the Defendants in civil contempt and imposing a fine of $100 per day


                                                     3
to be paid to the ULLC Third-Party Defendants and to the Impel Third Party Defendants for every

day the Defendants fail to pay the attorneys’ fees ordered on January 18, 2019. See ECF Nos. 177

at 7, 178 at 7. To this day, Defendants have not paid the attorneys’ fees.

         Pursuant to 28 U.S.C. § 636(e)(6)(B)(iii), when a magistrate judge finds a party committed

an act that “constitutes a civil contempt,” the party must “appear before a district judge upon a day

certain to show cause why that person should not be adjudged in contempt by reason of the facts

so certified” by the magistrate judge. The district judge must “hear the evidence as to the act or

conduct complained of and, if it is such as to warrant punishment, punish such person in the same

manner and to the same extent as for a contempt committed before a district judge.” Id. The court

held the civil contempt hearing on September 18, 2019. At the hearing, Defendants did not contest

the factual findings made by Judge Furse in her two Reports and Recommendations. Nor did

Defendants challenge the legal basis upon which the Reports and Recommendations relied. Rather,

Defendants merely reiterated their conclusory argument that the Defendant entities are insolvent,

without providing any evidence of their financial status. Moreover, Defendants did not dispute

that, regardless of a corporate entities’ insolvency, civil contempt citations may extend to

controlling officers or principals of a corporation, as well as to alter ego entities. 1

         Based on the September 18, 2019 civil contempt hearing and having reviewed each Report

and Recommendation and their conclusions that the Third-Party Defendants’ motions should be



1
  See Wilson v. United States, 221 U.S. 361, 376 (1911) (“A command to the corporation is in effect a command to
those who are officially responsible for the conduct of its affairs. If they, apprised of the writ directed to the
corporation, prevent compliance or fail to take appropriate action within their power for the performance of the
corporate duty, they, no less than the corporation itself, are guilty of disobedience, and may be punished for
contempt.”); see also F.T.C. v. Kuykendall, 371 F.3d 745, 759 (10th Cir. 2004) (en banc) (holding that the president of
a corporation “may appropriately be held jointly liable for the contempt.”); United States v. Voss, 82 F.3d 1521, 1526
(10th Cir. 1996) (holding that individual liability for contempt “may arise from the agent’s general control over the
organization’s operations.”); United States v. Badger, 818 F.3d 563, 568 (10th Cir. 2016) (in the civil contempt
context, finding that Utah Law concerning alter ego corporations permits “a corporation or other entity [to] be liable
for the debt of someone who controls the entity.”).

                                                               4
granted in part, the court concludes that the Reports and Recommendations are not clearly

erroneous. Therefore, the court ORDERS as follows:

       1. The Court adopts in full the Report and Recommendation regarding the ULLC Third-

          Party Defendants’ motion to find the Defendants in civil contempt (ECF No. 178).

       2. The Court adopts in full the Report and Recommendation regarding the Impel Third-

          Party Defendants’ motion to find the Defendants in civil contempt (ECF No. 177).

       3. The court hereby imposes a sanction of $100 per day for every day the Defendants fail

          to fully comply with the January 18, 2019 Order (ECF No. 123) compelling Defendants

          to pay the ULLC Third-Party Defendants $1,833.75 in attorneys’ fees. The Defendants

          have seven (7) days to pay the attorneys’ fees award and purge the civil contempt

          citation before fines are imposed.

       4. The court hereby imposes a sanction of $100 per day for every day the Defendants fail

          to fully comply with the January 18, 2019 Order (ECF No. 122) compelling Defendants

          to pay the Impel Third-Party Defendants $2,199 in attorneys’ fees. The Defendants

          have seven (7) days to pay the attorneys’ fees award and purge the civil contempt

          citation before fines are imposed.

       SO ORDERED September 19, 2019

                                               BY THE COURT:



                                                    ______________________________

                                                    Jill N. Parrish

                                                    United States District Court Judge




                                                   5
